Citation Nr: 1524796	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-01 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran served on active duty from November 2001 to June 2005.  The Veteran died in February 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in August 2011 of the Department of Veterans Affairs (VA) Regional Office's (RO) Pension Management Center in Milwaukee, Wisconsin.  A.S., through her custodian H.S., timely perfected an appeal of the RO's determination that the cause of the Veteran's death was not related to service.  A.S. did not request a Board hearing on this matter.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.  The record reflects that R.R. has submitted a claim for entitlement to service connection for the Veteran's death as the Veteran's father.  Because both R.R. and the appellant seek entitlement to the same benefits, this case is a "simultaneously contested claim," and specialized procedures must be followed.


REMAND

As noted in the introduction, the appellant in the instant case H.S. on behalf of her daughter A.S. and R.R. have both submitted claims for entitlement to death benefits, which can include service connection for cause of death of the Veteran.  See February 2010 Claim (R.R) and April 2010 Claim (A.S.).  Additionally, both parties have submitted statements in connection with the claim and have attempted to develop the claim.  Because a grant of death benefits to either H.S. or R.R. would result in the denial of benefits to the other, this case qualifies as a "contested claim."  See 38 U.S.C.A. § 7105A; 38 C.F.R. § 20.3(p) (2014) (defining contested claim).  See also 38 U.S.C.A. § 1310 (West 2014) (providing for dependency and indemnity compensation to survivors); 38 U.S.C.A. § 1313 (West 2014) (providing for dependency and indemnity compensation to children); 38 U.S.C.A. § 1315 (West 2014) (providing dependency and indemnity compensation to parents).

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102 (2014).  See also 38 C.F.R. §§ 20.500-20.504, 20.713 (2014).  Under the applicable criteria, all interested parties (here, A.S. and R.R.) must be specifically notified of the action taken by AOJ, and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.  

Presently, it is unclear whether R.R. was sent a copy of the August 2011 rating decision which denied service connection for the cause of death.  If he was not furnished a copy of that rating decision, the AOJ must send it to him.  If R.R. was provided with a copy of the rating decision, his September 2011 statement may be considered a notice of disagreement.  Additionally, R.R. must be furnished a copy of the statement of the case (SOC).  See 38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal must be furnished to the other contesting party to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102. 

In this appeal, the AOJ did not fulfill its obligations under the procedures relating to contested claims.  A remand is thus required to ensure compliance with all specialized contested claim procedures.    

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish R.R. a copy of the content of the appellant's (i.e., A.S.) substantive appeal, a copy of the August 2011 rating decision and a copy of the October 2013 SOC and provide R.R. the opportunity to respond.  The AOJ must also allow R.R an opportunity to request a hearing.

2.  Finally, after completion of any other notice or development indicated by the state of the record, the AOJ must readjudicate the issue of service connection for cause of the Veteran's death in accordance with all contested claim procedures, including who would be the proper beneficiary.    

The appellants have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

